        Case 3:19-cv-00536-JWD-EWD            Document 1      08/16/19 Page 1 of 8



                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA
------------------------------------------------------x
COREY BAKER,                                          :
an individual,                                        : CASE NO.:
                                                      :
                  Plaintiff,                          :
                                                      : Judge:
vs.                                                   :
                                                      :
                                                      : Magistrate:
                                                      :
BREW-BACHERS OF BATON ROUGE :
VI, INC.,                                             :
                                                      :
                  Defendants.                         :
------------------------------------------------------x

                                        COMPLAINT

       Plaintiff, COREY BAKER, by and through his undersigned counsel, hereby files this

Complaint and sues BREW-BACHERS OF BATON ROUGE VI, INC.(hereinafter referred to as

“DEFENDANT”), for declaratory and injunctive relief, attorneys’ fees, and costs pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., and the Louisiana Commission on

Human Rights, LA. REV. STAT. ANN. § 51:2231 et seq., (hereafter “LCHR”); and alleges the

following:

                              JURISDICTION AND PARTIES

1.     This is an action for declaratory and injunctive relief pursuant to Title III of the

       Americans with Disabilities Act, 42 U.S.C. §12181 et seq. (hereinafter referred to as the

       “ADA”), and the Louisiana Commission on Human Rights, LA. REV. STAT. ANN. §

       51:2231 et seq., (hereafter “LCHR”).




                                               1
       Case 3:19-cv-00536-JWD-EWD              Document 1        08/16/19 Page 2 of 8



2.    This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343,

      and supplemental jurisdiction over the related state law claims pursuant to 28 U.S.C. §

      1367, as such claims arise out of the same case or controversy as the Federal claims.

3.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

4.    Plaintiff, COREY BAKER, (hereinafter referred to as “MR. BAKER”), is a person of the

      age of majority and a citizen of the State of Louisiana.

5.    MR. BAKER maintains residences in Ascension Parish at Gonzales at 2824 South

      Burnside, Gonzales, LA 70737 and in East Baton Rouge Parish, at 8134 Harry Drive,

      Baton Rouge, LA 70806.

6.    MR. BAKER is a qualified individual with a disability under the ADA and the LCHR. MR.

      BAKER is diagnosed with T-11/12 paraplegia and uses a wheelchair for his primary means

      of mobility.

7.    Due to his disability, MR. BAKER is substantially impaired in several major life

      activities and requires a wheelchair to ambulate.

8.    Upon information and belief, DEFENDANT is a limited liability company organized in

      the state of Louisiana and having the domicile of 909 E Ascension St, Gonzales,

      Louisiana 70737.

9.    Upon information and belief, DEFENDANT is the owner and lessorof the real

      propertiesand improvements which is the subject of this action, to wit: Brew-Bacher’s

      Grill, located at the address 909 E Ascension St, Gonzales, Louisiana 70737 (hereinafter

      referred to as “the Property”).

10.   Upon information and belief, the Property is a restaurant.



                                               2
       Case 3:19-cv-00536-JWD-EWD               Document 1       08/16/19 Page 3 of 8



11.   Mr. BAKER has visited to the Property to eat.

12.   DEFENDANT is obligated to comply with the ADA and the LCHR.

13.   All events giving rise to this lawsuit occurred in the Middle District of Louisiana,

      Ascension Parish, Louisiana.

                     COUNT I - VIOLATION OF TITLE III OF THE
                        AMERICANS WITH DISABILITIES ACT

14.   MR. BAKER realleges and reavers Paragraphs 1 - 12 as if they were expressly restated

      herein.

15.   The Property is a place of public accommodation, subject to the ADA, generally located

      at: 909 E Ascension St, Gonzales, Louisiana 70737.

16.   Upon information and belief, MR. BAKER has visited the Property and desires to visit

      the Property again in the future.

17.   Upon information and belief, MR. BAKER’S most recent visit to the facility prior to

      filing this original Complaint was on May 22, 2019.

18.   During this visit, MR. BAKER experienced serious difficulty accessing the goods and

      utilizing the services therein due to many of the architectural barriers discussed in

      Paragraph 23 of this Complaint.

19.   MR. BAKER continues to desire to visit the Property, but will continue to experience

      serious difficulty due to the barriers discussed in Paragraph 23, which still exist.

20.   MR. BAKER lives within a close geographic proximity of the Property.                   MR.

      BAKER’S Gonzales residenceis locatedapproximately 2.7 miles from the Property.

21.   MR. BAKER plans on returning to the Property to dine.


                                                3
       Case 3:19-cv-00536-JWD-EWD              Document 1       08/16/19 Page 4 of 8



22.   MR. BAKER intends to and will visit the Property to utilize the goods and services in the

      future, but fears that he will encounter the same barriers to access which are the subject

      of this action.

23.   Upon information and belief, DEFENDANT is in violation of 42 U.S.C. § 12181 et seq.

      and 28 C.F.R. § 36.302 et seq. and is discriminating against MR. BAKERdue to, but not

      limited to, the following violations which exist at the Property:

              I.        UPON INFORMATION AND BELIEF, THE FOLLOWING BARRIERS

      ARE ALLEGED TO BE THE RESPONSIBILITY OF DEFENDANT:

                        A.   There is no designated-accessible seating within the Property with

                             the proper knee-clearance for a wheelchair-user to utilize;

                        B.   The pull-side of the men’s restroom door handle is located within

                             18” of the side wall, making it difficult for a wheelchair user to

                             utilize;

                        C.   The paper towels in the men’s restroom are located too high for a

                             wheelchair user to access;

                        D.   The curb ramp in front of the Property is cracked and contains

                             unsafe thresholds;

                        E.   There is no vertical signage denoting the designated-accessible

                             parking spaces; and

                        F.   Other mobility-related ADA barriers to be identified following a

                             complete inspection.

24.   Upon information and belief, all barriers to access and ADA violations still exist and



                                                  4
       Case 3:19-cv-00536-JWD-EWD            Document 1      08/16/19 Page 5 of 8



      have not been remedied or altered in such a way as to effectuate compliance with the

      provisions of the ADA, even though removal is readily achievable.

25.   Upon information and belief, removal of the discriminatory barriers to access located on

      the Property is readily achievable, reasonably feasible, and easily accomplished, and

      would not place an undue burden on DEFENDANT.

26.   Upon information and belief, removal of the barriers to access located on the Property

      would provide MR. BAKER with an equal opportunity to participate in, or benefit from,

      the goods, services, and accommodations which are offered to the general public at the

      Property.

27.   Independent of his intent to return as a patron to the Property, MR. BAKER additionally

      intends to return as an ADA tester to determine whether the barriers to access stated

      herein have been remedied.

28.   MR. BAKER has been obligated to retain the undersigned counsel for the filing and

      prosecution of this action.   MR. BAKER is entitled to have his reasonable attorneys’

      fees, costs, and expenses paid by DEFENDANT, pursuant to 42 U.S.C. § 12205.

                  COUNT II: VIOLATIONS OF THE LOUISIANA COMMISSION
                      ON HUMAN RIGHTS AS TO ALL DEFENDANTS

29.   MR. BAKER repeats and realleges all preceding paragraphs in support of this claim.

30.   At all times relevant to this action, the Louisiana Commission on Human Rights, LA.

      REV. STAT. ANN. § 51:2231 et. seq., (hereafter “LCHR”) has been in full force and effect

      and has applied the conduct of all DEFENDANTS.

31.   At all times relevant to this action, MR. BAKER has experienced substantial limitations

      to several major life activities, including walking, standing, and bending; has been


                                              5
       Case 3:19-cv-00536-JWD-EWD              Document 1      08/16/19 Page 6 of 8



      diagnosed with T-11/12 paraplegia and uses a wheelchair for his primary means of

      mobility; and has been an individual with a disability within the meaning of LCHR, LA.

      REV. STAT. ANN. § 51:2232(3)(a).

32.   At all times relevant to this action, DEFENDANTS have qualified as places of public

      accommodation, resort, or amusement as defined by LA. REV. STAT. ANN. § 51:2232(9)

      by virtue of either supplying services to the general public, soliciting and accepting the

      patronage of the general public, or having been supported directly or indirectly by

      government funds.

33.   The LCHR prohibits discriminatory practices and provides that “it is a discriminatory

      practice for a person to deny an individual the full and equal enjoyment of goods,

      services, facilities, privileges, advantages, and accommodations of a place of public

      accommodation, resort, or amusement . . . on the grounds of . . . disability.” LA. REV.

      STAT. ANN. § 51:2247.

34.   The LCHR extends relief to “any person deeming himself injured by” discrimination in

      violation thereof. LA. REV. STAT. ANN. § 51:2264.

35.   Defendants discriminated against MR. BAKER, on the basis of disability, in violation of

      LA. REV. STAT. ANN. § 51:2247, by denying him the full and equal enjoyment of the goods,

      services, facilities, privileges, advantages, and accommodations offered at the Property due

      to many of the architectural barriers discussed in Paragraph 23 of this Complaint.

36.   MR. BAKER deems himself injured by the DEFENDANT’S discrimination and brings

      suit under the LCHR to recover compensatory damages for the injuries and loss he

      sustained as a result of Defendant’s discriminatory conduct and deliberate indifference as

      alleged herein above.

                                               6
         Case 3:19-cv-00536-JWD-EWD                Document 1   08/16/19 Page 7 of 8



37.    MR. BAKER is further entitled to injunctive relief, as well as an award of attorneys’ fees,

       costs, and disbursements pursuant to the LCHR, LA. REV. STAT. ANN. § 51:2264.

                                        PRAYER FOR RELIEF

       WHEREFORE, MR. BAKER demands judgment against DEFENDANT, and requests

the following injunctive and declaratory relief:

       A.      That this Court declare that the Property owned, leased, and/or operated by

               DEFENDANT is in violation of the ADA and the LCHR;

       B.      That this Court enter an Order directing DEFENDANT to alter the Property to

               make it accessible to and useable by individuals with mobility disabilities to the

               full extent required by Title III of the ADA and the LCHR;

       C.      That this Court award damages to MR. BAKER pursuant to LA. REV. STAT. ANN.

               § 51:2264 for the discriminatory conduct of the DEFENDANTS in violation of the

               LCHR;

       D.      That this Court award damages to MR. BAKER pursuant to Title II of the ADA

               for the discriminatory conduct of the DEFENDANTS in violation of the ADA;

       E.      That this Court award reasonable attorneys’ fees, costs (including expert fees),

               and other expenses of suit, to MR. BAKER pursuant to the ADA and the LCHR;

               and

       F.      That this Court award such other and further relief as it deems necessary, just and

               proper.




                                                   7
Case 3:19-cv-00536-JWD-EWD     Document 1     08/16/19 Page 8 of 8



                                    Respectfully Submitted,


                                    THE BIZER LAW FIRM
                                    Attorneys for Plaintiff
                                    Andrew D. Bizer (LA # 30396)
                                    andrew@bizerlaw.com
                                    Garret S. DeReus (LA # 35105)
                                    gdereus@bizerlaw.com
                                    Emily A. Westermeier (LA # 36294)
                                    ewest@bizerlaw.com
                                    3319 St. Claude Ave.
                                    New Orleans, LA 70117
                                    T: 504-619-9999; F: 504-948-9996


                             By:/s/ Andrew D. Bizer
                                     Andrew D. Bizer




                               8
